Citation Nr: 0026697	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to a higher initial evaluation for bilateral 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to June 
1994.  This appeal arises from a rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for lumbar strain, and a rating decision in which 
the RO granted service connection for, inter alia, bilateral 
pes planus, assigning a 10 percent evaluation.


FINDINGS OF FACT

1.  The RO denied service connection for lumbar strain in a 
January 1996 rating decision, of which the veteran was 
informed by letter dated February 5, 1996.

2.  The veteran filed a notice of disagreement in March 1996.

3.  The RO issued a statement of the case on May 8, 1996.

4.  Neither the veteran nor his representative filed a 
substantive appeal, or its equivalent, as to the issue of 
service connection for lumbar strain which was decided in the 
January 1996 rating decision-either within 60 days of the 
issuance of the statement of the case or within one year of 
the notice of that rating.

5.  Concerning the claim for a higher initial evaluation of 
bilateral pes planus, all relevant evidence necessary for a 
fair and informed decision has been obtained by the 
originating agency.

6.  The service-connected bilateral pes planus is currently 
manifested by no more than moderate symptoms; without marked 
deformity and objective observations of accentuated pain on 
manipulation and use, swelling on use; and X-ray evidence 
demonstrating mild bilateral pes planus with small, bony 
exostoses of right and left talus but no other significant 
osseous or joint abnormalities.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issue of entitlement to service connection for lumbar 
strain.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

2.  The criteria for the assignment of a rating higher than 
10 percent for bilateral pes planus have not been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 4.71(a), 
Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lack of Substantive Appeal for Service Connection for 
Lumbar Strain

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201.  A substantive appeal consists of a 
properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202. 

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will be come final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 302(a).  Except in the case of 
simultaneously contested claims, a substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of the mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely field.  38 C.F.R. § 20.302(b).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305.

On February 5, 1996, the RO notified the veteran of its 
decision denying service connection for lumbar strain.  The 
veteran filed a timely notice of disagreement in March 1996.  
On May 8, 1996, the RO furnished him a statement of the case 
concerning this issue.  The RO advised him in an accompanying 
letter that to perfect his appeal he must either file a 
substantive appeal or its equivalent within 60 days or within 
the remainder of the one-year period from the date of the 
letter notifying him of the action he had appealed, or file 
for an extension of time.  Neither the veteran nor his 
representative responded to this notification.

As the veteran had been notified of the RO's January 1996 
decision on February 5, 1996, and as the RO furnished a 
statement of the case on May 8, 1996, he would have had until 
February 5, 1997 to file a timely substantive appeal, its 
equivalent, or a request for an extension of time.  Neither 
the veteran nor his representative contacted the RO until 
August 1997, when the veteran testified before the 
undersigned member of the Board.  The transcript of this 
hearing is of record.  The veteran's testimony-proffered 
approximately six months outside the one-year time limit as 
to the February 1996 notice of the rating decision denying 
service connection for lumbar strain and well more than 60 
days beyond the date of the statement of the case-is too 
late to be a timely substantive appeal from the February 1996 
notice of the January 1996 rating decision.  Moreover, the 
veteran did not testify as to specific errors of fact or law 
in the January 1996 denial of service connection for lumbar 
strain.  See 38 C.F.R. § 20.202.

In a letter dated March 1, 2000, the Board informed the 
appellant and his representative that the Board had raised 
the issue of timeliness of the veteran's substantive appeal 
concerning the issue of service connection for lumbar strain, 
in accordance with VAOPGCPREC 9-99 (August 18, 1999).  The 
appellant and his representative were given 60 days within 
which to respond with a written argument or to request a 
hearing to present oral arguments in support of his appeal of 
this issue.  Neither the veteran nor his representative 
responded to this letter within the 60 days following March 
1, 2000.

The veteran's representative responded in September 2000 with 
an "Appellant's Brief" in which he argues that a request 
for hearing, while not of record, was made between the 
January 1996 rating decision denying service connection for 
lumbar strain and a January 1996 letter notifying the veteran 
he was scheduled for a hearing before a member of the Board 
appearing at the local RO.  The representative argues, 
therefore, that the veteran's statements that he experienced 
pain on standing as given under oath in the August 1997 
hearing, buttressed by his complaints of bone problems to a 
VA physician as recorded in treatment records in August 1996 
and by results of an X-ray evidencing degenerative joint 
disease at L4-L5, liberally construed, constitute a timely 
appeal of his claim.

The representative's arguments fail, however, because, as 
noted above, the veteran did not testify before the 
undersigned member of the Board until August 1997-
approximately six months after the latest date upon which, in 
order to timely perfect his appeal as to this issue, he 
needed either submit his substantive appeal or equivalent, or 
request an extension of time.  Moreover, the Board notes that 
the veteran' request for this hearing is of record, and is 
reflected on the VA Form 9, "Appeal to Board of Veterans' 
Appeals", which the veteran timely submitted in November 
1995 to perfect his appeal as to the issue of a higher 
initial evaluation for the service-connected bilateral pes 
planus.  On this document, he checked boxes 7A and 7B 
indicating that he wished to testify before a member of the 
Board appearing at the local RO.  The January 1996 letter 
notifying the veteran of the place and time he was to appear 
was in fact in response to this request.  

In summary, the evidentiary record does not demonstrate that 
either the veteran or his representative timely filed a 
substantive appeal or its equivalent, or requested an 
extension of time before the expiration of the time limit for 
filing the substantive appeal to perfect the veteran's appeal 
as to the issue of service connection for lumbar strain.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has held that 
it was proper for the Board to dismiss the appeal of a 
veteran who did not file a timely substantive appeal and did 
not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court opined that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal before it 
concerning the issue of entitlement to service connection for 
lumbar strain.

II.  Higher Initial Evaluation for Bilateral Pes Planus

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

This case was remanded by the Board in December 1997 for 
further development, including the procurement of additional 
treatment records and a VA examination to determine the 
nature and extent of the veteran's bilateral foot disability.  
A review of the claims file shows that the RO sent a letter 
to the veteran in April 1998, requesting that he identify any 
and all health care providers who treated him for his 
bilateral foot problems.  The veteran declined to respond.  
However, the record further reveals that the RO obtained 
treatment records from the VA Medical Center (MC) in New 
Orleans, Louisiana.  A response from VAMC Savannah, Georgia 
indicates that the veteran was not treated at that facility.  
Finally, a September 1998 VA examination report, and April 
1999 addendum are of record.  The Board thus finds that the 
RO has met the requirements of the December 1997 Remand.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  A September 1995 rating decision granted 
service connection for bilateral pes planus, based on the 
evidence then of record, which included service medical 
records and an July 1995 VA examination report.

Service medical records reveal inservice complaints of and 
treatment for painful feet, including a painful right heel.  
Shortly before the veteran's discharge from service, in March 
1994, podiatry consultation was requested for complaints of a 
left foot bunion with associated pain and 5th 
metatarsal/tarsal sprain which was not resolving with 
conservative treatment.  The consultation report shows 
findings of no heat or edema; very tender medial 1st 
metatarsal head without pain on range of motion; mild 
clinical bunion with eversion of hallux and hallux over-
ridging the medial 2nd toe; minimally tender base 5th 
metatarsal with discomfort on range of motion in the 5th 
metatarsal to cuboid joint; and positive grind and decreased 
range of motion in the subtalar joint, greater on the left 
than on the right.  The veteran was noted to walk with an 
antalgic gait.  X-rays were reported to show bipartite tibial 
sesamoid, left only.  The examiner assessed questionable old 
fracture of the tibial sesamoid versus sesamoiditis versus 
mechanical trauma from biomechanics; mild sprain in the 5th 
metatarsal to cuboid joint, and degenerative joint disease in 
the subtalar joint area, left.  A bone scan was suggested.  
There is nothing further; no report of medical history or 
examination at discharge is of record.

The VA examination report shows complaints of general pain in 
both feet and concentrated pain in the right foot at the 5th 
metacarpophalangeal joint and in both heels.  The examiner 
noted objective observations in the left foot of hallux 
dorsiflexion to 40 degrees, hallux laterally deviated to the 
metacarpophalangeal joint and dorsally displaced at the 1st 
joint of the metacarpophalangeal joint, hyperextension of the 
interphalangeal joint, and fusion of the 2nd toe at the 
interphalangeal joint.  The proximal phalanx was found to be 
plantar grade, subluxed with bursal reaction and a callus on 
the subproximal phalanx head.  The mid tarsal joint was 5 
degrees varus.  On the right, the examiner noted pain to 
palpation of the 5th metatarsal head with no callus or bursal 
reaction.  The heels were in varus position in a relaxed 
calcaneal stance.  The examiner recorded an impression of the 
following:  pain sub-five of the right secondary to 
uncompensated forefoot varus; hypertension and dorsal and 
lateral deviation of the interphalangeal joint of the left 
hallux and 1st metacarpophalangeal; plantar subluxation of 
the right 2nd toe proximal phalanx with bursal reaction and 
plantar callus of the proximally phalanx head; and pain and 
tenderness of the calcaneus bilaterally.  Yet, results of X-
rays evidence no intrinsic osseous or joint abnormality, and 
the radiologist recorded an impression of normal feet.

The RO assigned a 10 percent evaluation, effective from June 
1995.  This evaluation has been confirmed and continued to 
the present.

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his bilateral pes planus, and 
contends that a higher rating is warranted therefor.  To this 
end he has submitted the results of his inservice bone scan, 
which were not of record at the time of the September 1995 
rating decision.  After review of the records, the Board 
finds that the evidence does not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (1999).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The current 10 percent rating was assigned under Diagnostic 
Code 5276, for "moderate" acquired bilateral flatfeet 
characterized by bilateral or unilateral weight  bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  A 
higher, 30 percent, evaluation may be warranted for 
"severe" bilateral symptoms characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A 20 
percent evaluation may be warranted for "severe" unilateral 
symptoms.

The veteran reports that his bilateral foot disability 
renders him unable to stand for more than 15-20 minutes 
without considerable pain, or to walk for more than three to 
five blocks.  He further avers that he experiences swelling 
and calluses.  Finally, he testified that he lost several 
jobs because he was unable to perform the physical labor 
required, due to his bilateral foot disability.  In addition, 
the May 1994 bone scan results show abnormalities in the 
sesamoid bone adjacent to the 1st metatarsal head on the 
left, the superior margin of the left talus anteriorly, along 
the posterior-interior margin of the left calcaneus, in the 
region of the 5th metatarsal base on the left, and at the 
junction of the mid and hindfoot, bilaterally.  Nonetheless, 
after review of the evidence, the Board finds that the 
medical evidence does not demonstrate the objective findings 
of marked deformity, accentuated pain on manipulation and 
use, or swelling on use required for the assignment of a 
higher rating under the diagnostic code-either unilaterally 
or bilaterally.

In November 1995, the veteran underwent examination for his 
back.  He also complained of pain in his feet, particularly 
the 1st and 5th metacarpophalangeal joints.  The examiner 
observed the veteran could squat down but refused to walk on 
his toes and heels.  He exhibited no postural abnormalities 
or fixed deformities.  The examiner noted the veteran had 
flat feet.

Pursuant to the December 1997 Remand, the veteran was 
afforded further examination for his bilateral foot 
disability.  A September 1998 VA examination report reflects 
complaints of constant, non-radiating, pain in both feet with 
increasing intensity upon weight bearing.  The examiner noted 
the presence of sub-one and sub-five calluses, bilaterally, 
without bursal reaction.  The veteran's arches were observed 
to be well maintained during weight bearing and non-weight 
bearing.  Heels were in the varus position in both the 
relaxed calcaneal and neutral calcaneal stances.  On the 
left, the examiner described a semi-rigid plantar flexed 
first ray, and pain to palpation of the tibial sesamoid.  On 
the right, there was pain with palpation of the medial 
bunion, hammertoe of the 2nd right toe, and pain to palpation 
along the 5th right ray.  Active range of motion and passive 
range of motion were equal, measuring 10 degrees of ankle 
dorsiflexion and 40 degrees hallux dorsiflexion, bilaterally.  
Extension and flexion of the lessor metacarpophalangeal joint 
were found to be adequate, bilaterally.  The veteran had full 
range of motion of the subtalar joints, bilaterally.  X-rays 
were reported to evidence mild pes planus, bilaterally, with 
small bony exostoses of the right and left talus, but no 
other significant osseous or joint abnormalities were found.  
The examiner diagnosed painful medial bunion of the right 
foot with sub-one tibial sesamoiditis of the left 
recalcitrant to conservative treatment, semi-rigid tibial 
sesamoiditis secondary to plantar grade first ray, sub-one 
and sub-five bilateral tender calluses, hallux valgus 
position of the left foot, and symptomatic right foot on the 
lateral rays secondary to an uncompensated varus foot.

In April 1999, the examiner who conducted the August 1998 
examination proffered an addendum to his earlier report.  In 
response to specific questions, the examiner noted that the 
veteran exhibited extremely mild pes planus, bilaterally, 
which did not cause weakened movements, excessive 
fatigability or incoordination, or limit his ability to do 
average employment in his occupation.  The examiner noted 
objective observations of pain to palpation in the medial 
bunion of the right foot and the tibial sesamoid of the left 
first ray.  Calluses present at sub-one and sub-five, 
bilaterally, were described as thin.  However, the examiner 
found no clinical evidence suggestive of weakening or paresis 
of the intrinsic or extrinsic muscles of the feet.  There was 
no sign of muscle atrophy of the lower extremity of the leg 
muscles extending into the feet.  Active range of motion and 
passive range of motion were found to be equal, and no 
restriction of joint motion was observed during the clinical 
examination.  The examiner further opined that the 
impairments observed did "not pose an inability of the 
patient to maintain employment."

VA treatment records show complaints of and treatment for 
bilateral foot pain, back pain and knee pain.  These records 
show that, while the veteran was observed to have bilateral 
foot problems, the majority of his difficulties were 
associated with his back problems.  For example, in August 
1996 he presented with a bowlegged, slow, wide gait.  Motor 
was 5 of 5, and he was observed to have bilateral plantar 
flexion.  The examiner assessed decreased reflexes in 
bilateral lower extremities with no obvious radicular pattern 
of pain.  In addition, X-ray results of his feet were found 
to be normal in January 1997, whereas the examiner recorded 
an impression of probable minimal degenerative disc disease 
in the lumbosacral spine.

After consideration of the evidence, the Board finds that the 
criteria for an initial schedular rating higher than 10 
percent under Diagnostic Code 5276 are not met.  
Specifically, the medical evidence demonstrates that the 
veteran exhibits pes planus described as "extremely mild" 
and of symptomatology that is no more than moderate in 
severity.  And, while the May 1994 bone scan revealed several 
abnormalities, the results of more recent X-rays do not 
concur, documenting no intrinsic osseous or joint abnormality 
in July 1995 and mild pes planus with small bony exostoses of 
the right and left talus absent other significant osseous or 
joint abnormality in September 1998.  The veteran exhibited 
no postural abnormalities and could squat in November 1995.  
Moreover, while the evidence does reflect findings of 
calluses, the evidentiary record nowhere reveals objective 
evidence of marked deformity, accentuated pain on 
manipulation and use, or swelling on use.  Calluses, while 
indicative of impairment, are not in themselves-and without 
other evidence of severe impairment-sufficient to meet the 
criteria required for a higher initial evaluation.  
Furthermore, the Board notes that the examiner, in the April 
1999 addendum, opined that the veteran's bilateral foot 
disability does not cause weakened movement, excessive 
fatigability, incoordination, restriction of joint motion-
either actively or passively-or impairment causing inability 
to perform average employment.

The Board has considered whether any other diagnostic codes 
concerning disability of the foot could provide a basis for 
the assignment of a higher, or a separately compensable, 
disability evaluation for the service-connected bilateral pes 
planus.  See Esteban v. Brown, 6 Vet App 259 (1994); 
VAOPGCPREC 23-97 (July 1, 1997); See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5278 through 5283, 5003, and 5284.

For the following reasons, the Board finds no basis for the 
assignment of a higher, or another compensable, disability 
evaluation under the relevant diagnostic codes.  The medical 
evidence does not reveal diagnoses of pes cavus, Morton's 
disease, hallux rigidus, or hammertoe.  While the veteran has 
been diagnosed with hallux valgus of the left foot, the 
medical evidence simply does not show that the manifestation 
is severe enough to be considered equivalent to the 
amputation of the great toe, nor does the evidence reflect 
that he has required operative treatment for his bilateral 
foot disability-including resection of the metatarsal head.  
Likewise, the medical evidence does not reveal findings of 
malunion or nonunion of the tarsal or metatarsal bones.  
Rather, results of X-rays taken in July 1995 and September 
1998 evidence no more than mild pes planus with small bony 
exostoses of the right and left talus.  No other significant 
osseous or joint abnormalities are shown.  Thus, there are no 
manifested disabilities that may be evaluated under 
Diagnostic Codes 5278, 5279, 5280, 5281, 5282, or 5283 for, 
respectively, acquired claw foot (pes cavus), metatarsalgia 
(Morton's disease), hallux valgus, hallux rigidus, hammer 
toe, or malunion or nonunion of the tarsal or metatarsal.  
Similarly, while the July 1995 report noted that the left 2nd 
toe was fused at the proximal interphalangeal joint, results 
of X-rays, taken then and in January 1998, do not concur.  
Rather, the July 1995 results show no intrinsic osseous or 
joint abnormality, and the January 1998 results evidence mild 
pes planus with small bony exostoses of the right left talus 
but no other significant osseous or joint abnormalities.  
Moreover, the April 1999 addendum specifically observes the 
veteran to exhibit no restriction of joint motion.  There is 
thus no manifestation that may be compensated under 
Diagnostic Code 5003.  Finally, Diagnostic Code 5284, under 
which other injury of the foot is evaluated, is further not 
indicated in the present case.  The veteran has been 
diagnosed with pes planus and flat feet, which fall 
appropriately under Diagnostic Code 5276, a diagnostic code 
specifically provided for the disability of acquired flat 
feet.  The Board notes that examiners have recorded 
impressions of other foot deformities; however, these 
deformities-where separately identified under the rating 
criteria (i.e. hallux valgus, pes cavus), as discussed 
immediately above, are not specifically service-connected, 
nor do they rise to the level of severity to warrant a 
higher, or separate, compensable evaluation under their 
respective diagnostic codes if they were to be service-
connected. 

After consideration of the evidence, the Board finds that the 
criteria for higher or separately compensable evaluations 
under Diagnostic Codes 5003, and 5278 through 5283 are not 
met.  Specifically, the evidentiary record does not reveal 
X-ray findings of arthritis with the required limitation of 
motion, or diagnoses or objective findings of pes cavus, 
metatarsalgia, severe hallux valgus or hallux valgus 
requiring operative treatment, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones.  The 
medical evidence further does not reveal other impairment of 
the foot not contemplated under the criteria for pes planus 
or Diagnostic Codes 5003, and 5278 through 5283, for 
evaluation under Diagnostic Code 5284.

In rating the veteran's service connected bilateral pes 
planus the Board has considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca v. 
Brown, 8 Vet. App. 2020 (1995).  Objective observations of 
pain and pain upon palpation were noted by the examiners and 
considered in the level of impairment and loss of function 
attributed these disabilities.  The Board notes that these 
manifestations are contemplated in the evaluation already 
awarded the veteran for this disability.  Moreover, the Board 
notes that the April 1999 addendum to the September 1998 VA 
examination report specifically notes that the veteran's 
bilateral pes planus, described as "extremely mild" in 
severity, is not productive of impairment which would limit 
the veteran's ability to perform average employment or to 
maintain employment.  Consequently, the veteran's complaints 
do not support the assignment of an initial evaluation higher 
than the 10 percent already granted for bilateral pes planus.  
As discussed above, the rating now assigned accounts for the 
pain and pain upon palpation weakness demonstrated.  The 
presence of other factors listed in 38 C.F.R. §§  4.40, 4.45, 
4.59, and 4.71a are not shown.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment or hospitalization for his service-connected 
bilateral pes planus.  As noted above, he testified in August 
1997 that he lost several jobs because this disability 
rendered him unable to perform the required physical labor.  
However, he has not submitted statements from any of his 
employers stating he was dismissed because of this 
disability.  Furthermore, the record contains no medical 
findings or opinion suggesting that this disability renders 
him unemployable.  Rather, as discussed above, the April 1999 
addendum contains a medical opinion stating the veteran's 
bilateral pes planus is not productive of such impairment as 
to render him unable to maintain employment.  Finally, the 
veteran did not testify that he was fired or terminated 
secondary to his disability.  Rather, he testified that he 
voluntarily left employment in at least one job.  Moreover, 
he testified that he is now employed in a sedentary job, 
which is going well.  Hence, the evidence cannot establish 
that the service-connected bilateral foot disability, alone, 
interferes markedly with his employment so as to make 
application of the schedular criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from bilateral pes planus warrants extra-
schedular consideration.  Rather, for the above reasons, the 
Board concludes that the impairment resulting from the 
bilateral pes planus is adequately compensated by the 10 
percent evaluation assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.


ORDER

The appeal as to the issue of entitlement to service 
connection for lumbar strain is dismissed.

An initial evaluation of greater than 10 percent for 
bilateral pes planus is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

